Case 8:20-cv-02326-JVS-JDE Document 24 Filed 08/13/21 Page 1 of 2 Page ID #:129
Case 8:20-cv-02326-JVS-JDE Document 24 Filed 08/13/21 Page 2 of 2 Page ID #:130



1                                               ORDER
2

3            Based on the parties’ Joint Stipulation of Dismissal with Prejuduce, it is hereby
4    ORDERED that:
5            1.        All claims in the above-entitled action are dismissed in their entirety
6    with prejudice;
7            2.        Each party to bear its own costs; and
8

9    IT IS SO ORDERED.
10

11 Dated: August 13, 2021

12                                                       Hon. James V. Selna
                                                         United States District Court Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   -2-
     [PROPOSED] ORDER GRANTING DISMISSAL WITH PREJUDICE                 8:20-CV-02326 JVS (JDEX)
